PER CURTAM.
Tho objection that the original subpoena was issued by the clerk without order of the District Judge, is not applicable to this particular amended subpoena, which was revised by the District Judge himself. The description of the papers, so far from being indefinite, is exceedingly specific. The items called for are very numerous, but that apparently results from the nature of the inquiry to which they are intended to be addressed. The petitioner’s lion will in no respect be disturbed by his production of these papers; all that is sought is to offer them in evidence; when marked in evidence, they are to be returned, and copies substituted in the record. The argument indicated quite clearly that many of these documents might well be material and relevant to the inquiry. Such question, viz., admissibility in evidence, always comes up separately as to each item of evidence when it is offered, and will be passed upon in the first instance by the District Court. What is now before us is the propriety of the subpoena as a whole, the case coming here on appeal from an order denying a motion to quash the subpoena. We are satisfied that the order was a proper one, and it is affirmed-